SUPERIOR COURT
oFTHE

STATE OF DELAWARE

WIl_l_lAM L. WlTHAM, JR. KENT couNTY couRTHousE
REleENTJuDGE 38 THE GREEN
June 30, 2017 DovER, DEL.AWARE 19901

TELEPHONE (302) 739-5332

Suzanne Macpherson-Johnson, Esquire
J’Aime L. Walker, Esquire

Office of Defense Services

45 The Green

Dover, Delaware 19901

Jason Cohee, Esquire
Nicole S. Hartman, Esquire
Department of Justice

102 West Water Street
Dover, Delaware 19904

Re: State v. Jamie L. Baker
Case No. 1403009360
Letter Order On Motion T 0 Enlarge the T ime for Filing a
Motion for Rea'uction of Sentence

Dear Counsel:

Defendant Jamie L. Baker (“B aker”) Was sentenced by this Court after pleading
guilty to one count of Murder Second Degree. She did so in exchange for dismissal
of the remaining charges and the ordering of a Presentence investigation

Her sentencing occurred in March of 2017. Baker Was sentenced to 50 years,
suspended after 40 years at Level V, With declining levels of supervision and
intensive probation.1

Baker did not file a direct appeal from her conviction or sentence. On June 7,
2017, she filed a Motion to Enlarge the Time for Filing a Motion for Reduction of
Sentence, through counsel. This motion is opposed by the State. Essentially, she is
not seeking a reduction in the sentence noW. She believes that by taking advantage

 

1 Sentencing Order, State v. Baker, ID 1403009360 (Del. Super. Ct., Mar. 30, 2017).

State v. Jamie L. Baker
Case No. 1403009360
June 30, 2017

of the rehabilitation programs offered to her by the Court and Department of
Correction and completing them successliilly, she may Wish to file such a motion in
the future. She, of course, must prove that she has been rehabilitated and completed
the mandatory portion of her sentence. The timing will require her to do so Well
beyond the 90 days required by Superior Court Criminal Rule 35 (b).

The State asserts that Rule 35(b) Will only allow an extension in the case of an
appeal or in the event of extraordinary circumstances or pursuant to other means.2

Given that the request is for this Court to enlarge the time for potential action
under Rule 35(b) for an indefinite period of time, l find that the Court cannot do so.
As stated in State v. Tollis, 126 A.3d lll7 (Del. Super. Ct. 2016), “[t]he Court’s
inherent authority over its sentencing judgments, however, is not a ready path for
circumnavigating this Court’s procedural rules governing sentence reduction.” It
does not appear that the sentencing judge expressly reserved the authority to modify
the sentence except for reserving the right to add restitution in the i"uture.3

Thus, the Motion must be and is DENIED. IT IS SO ORDERED.

/%/Mzkz

Hon. William L. Witham, Jr.
Resident Judge

WLW/dmh

oc: Prothonotary

xc: Suzanne Macpherson-Johnson, Esquire
J’Aime L. Walker, Esquire
Jason Cohee, Esquire
Nicole S. Hartman, Esquire

 

2 “Other means” Would presumably mean pursuant to ll Del. C. § 4217.

3 See Sentencing Order.